Citation Nr: 1643127	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from May 31, 2007, and in excess of 30 percent from June 15, 2012, for sarcoidosis.

2.  Entitlement to an effective date earlier than May 31, 2007, for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to June 1986.

This appeal came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to ratings in excess of 10 and 30 percent for sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for sarcoidosis on June 23, 1986.

2.  On September 22, 1986, the RO denied the claim for service connection for sarcoidosis, finding that the Veteran had not suffered from sarcoidosis in service.

3.  The Veteran filed an application to reopen the sarcoidosis claim in May 31, 2007.

4.  In November 2009, a VA formal finding established that service department records confirmed the occurrence of the Veteran's sarcoidosis in service.

5.  In November 2009, the RO awarded service connection for sarcoidosis, effective May 31, 2007.





CONCLUSION OF LAW

The criteria for an effective date of June 23, 1986 for the award of service connection for sarcoidosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for sarcoidosis.  Specifically, he stated that he wants an effective date of June 23, 1986, the date VA received his original claim for service connection for sarcoidosis.  For the reasons discussed below, the Board agrees with the Veteran and an effective date of June 23, 1986 is warranted.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

In cases that fall under 38 C.F.R. § 3.156(c)(1), an award that is based all or in part on the records identified by paragraph (c)(1) (e.g., service department records) is effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

In this case, the Veteran submitted his original claim for service connection for sarcoidosis on June 23, 1986.  The Veteran underwent a Compensation and Pension (C&P) examination in July 1986 in which the examiner determined the Veteran was not suffering from a lung condition; the examiner, however, failed to conduct any chest x-rays to determine if the Veteran's lungs showed any symptoms of the condition.  The RO then denied the Veteran's claim in September 1986, declaring the Veteran's service treatment records demonstrated no evidence that the Veteran had suffered from sarcoidosis in service.  At the time of the RO's decision, the Veteran's file did not contain all of the Veteran's service treatment records, most specifically, his exit examination.

In May 2007, the Veteran again filed for service connection for sarcoidosis and submitted his exit examination along with his application.  The Veteran underwent a C&P examination in March 2009 in which the examiner reviewed the Veteran's service treatment records, specifically the x-rays in his exit examination, and concluded the Veteran suffered from sarcoidosis in service despite not receiving an actual diagnosis until 1991.  The examiner believed all of the Veteran's in-service symptoms and examinations demonstrated the sarcoidosis began in service, and were misunderstood by the Veteran's military physicians.

On the basis of the March 2009 examination and the previously missing exit examination x-rays analysis, the RO granted the Veteran's claim, effective May 31, 2007.

After a review of all the evidence, the Board agrees with the Veteran and finds that an earlier effective date is warranted.  As previously noted, 38 C.F.R. § 3.156(c) holds that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . ."  In this case, as illustrated by the November 2009 rating decision, it is clear that relevant "service department records" exist which corroborate the Veteran's claimed in-service condition, but which were not associated with the claims file at the time of the September 1986 rating decision.  See 38 C.F.R. § 3.156(c)(1).  As such, the provisions of 38 C.F.R. § 3.156(c) are applicable.

38 C.F.R. § 3.156(c)(3) further holds that "an award made based . . . on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later . . . ."  In the present case, it is clear that the newly-discovered service department records exit examination discussing the Veteran's chest x-ray findings were necessary to substantiate his service connection claim.  Indeed, the lack of such records was the RO's stated reason for denying the claim in the September 1986 rating decision, and the November 2009 rating decision-issued after the exit examination was discovered-specifically awarded service connection because "separation examination noted chest x-ray findings".  As such, 38 C.F.R. § 3.156(c)(3) requires that the effective date be extended to the date entitlement arose or the date VA received the previously decided claim, whichever is later.

With respect to this final issue, the evidence of record demonstrates that the Veteran's chest x-rays at that time of his exit from service showed evidence of sarcoidosis.  Consequently, the Board finds that the date entitlement arose preceded the date VA received the claim, and hence the appropriate effective date is the latter: June 23, 1986.

For the reasons stated above, the facts of this case align with the provisions of 38 C.F.R. § 3.156(c) governing finally denied claims that are later substantiated by missing service department records.  The evidence therefore supports the claim, and the Board finds that the Veteran is entitled to an effective date of June 23, 1986 for the award of service connection for sarcoidosis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date of June 23, 1986 for the award of service connection for sarcoidosis is granted.  


REMAND

In correspondence to the Board, the Veteran's representative requested that the Veteran undergo an up-to-date C&P examination due to a worsening of his condition.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination with an appropriate examiner to determine the severity of the Veteran's lung condition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


